Title: From George Washington to Bryan Fairfax, 30 June 1779
From: Washington, George
To: Fairfax, Bryan


        
          Dear Sir,
          New Windsor June 30th 79.
        
        If a multiplicity of business is to be admitted as a sufficient excuse for delay in answering letters, few men can plead it with more propriety than myself. good or bad, it is the best I can offer for suffering your favor of the 14th of Jany to lye dormant so long.
        When my Sentiments respecting the discharge of the Sterling debt to Mr Custis were communicated to you, I was totally uninformed of any law then existing for the purpose of regulating matters, of this kind, otherwise I should not have given an opinion upon the Subject, taking it for granted, that however hard this Law might bear upon individuals, it was calculated for genl good, & ought to be acquiesced in, by all.
        I lament exceedingly the unhappy situation of poor Mrs Savage— whether she is living or dead I know not, the inclosed though old in date is newly to hand; & is but too lively a picture of an unfortunate Woman. It is unnecessary for me to add, that from my situation, it is impossible I can render her any service in matters relative to the trust Deed, & in the prosecution of her Suit against the villain her husband. If it is in your power to do it, I am sure you will. Honor, & every principle of justice & humanity requires that a man lost to every sense of virtue and honesty should (if there is law to do it) be compelled to fulfil an engagement, small in comparison of what he was bound to. by the highest obligation.
        A Contest which appeared last Summer & Fall to be verging fast to a prosperous end, is now likely to be prolonged, & may rage more violently than ever—owing to a want of public virtue—Speculation, pecculation, forestalling, monopolizing, with all their concomitants, seem to have taken place of everything else, & shews in a clear point of view the depravity of human nature, in suffering a thirst for riches

to absorb every other consideration, & get the better of every other duty.
        About the first of this Month the enemy made a movement in force up this River, & pointed so directly at our Posts in the high lands that I quitted my Quarters at Middle brook & Marched to their assistance— but whether finding them better provided than they expected—or whether they held no more in view than to possess themselves of a passage of the River just below the highlands (thereby rendering our communication between the East and West side more circuitous and difficult) I shall not undertake to decide, but the fact is, they stopped short of our Forts about twelve Miles, & began to fortify. leaving us a little in the field of conjecture for their next move, or plan of operations for the Campaign. I am with very sincere esteem and regard Dr Sir Yr Most Obt & Affecte Servt
        
          Go: Washington
        
      